United States Court of Appeals
                      For the First Circuit


No. 15-2250

  LOCAL NO. 8 IBEW RETIREMENT PLAN & TRUST, on behalf of itself
                and all others similarly situated,

                      Plaintiff, Appellant,

                                v.

    VERTEX PHARMACEUTICALS, INC.; JOSHUA BOGER, Ph.D.; JEFFREY
 LEIDEN, Ph.D.; PETER MUELLER, Ph.D.; PAUL SILVA; ELAINE ULLIAN;
                        NANCY J. WYSENSKI,

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. F. Dennis Saylor IV, U.S. District Judge]


                              Before

                 Torruella, Kayatta, and Barron,
                         Circuit Judges.


     Amanda F. Lawrence, with whom David R. Scott, Joseph P.
Guglielmo, Beth A. Kaswan, Donald A. Broggi, and Scott + Scott,
Attorneys at Law, LLP, were on brief, for appellant.
     John F. Sylvia, with whom Andrew Nathanson, Matthew D. Levitt,
Rebecca L. Zeidel, and Mintz, Levin, Cohn, Ferris, Glovsky and
Popeo, P.C., were on brief, for appellees.


                         October 3, 2016
               KAYATTA, Circuit Judge.           During the course of clinical

trials for an experimental drug combination intended to treat a

fatal       lung    disease,    Vertex    Pharmaceuticals,    Inc.   ("Vertex")

announced interim results that overstated the improvement in lung

function exhibited in a group of patients receiving the combination

treatment.         Following this announcement, Vertex's stock price rose

from $37.41 per share to close at $64.85 three weeks later.                  It

then lost some of its gain, dropping to $57.80, after Vertex

corrected the initial release's overstatement.                Acting on behalf

of all those who acquired Vertex stock during the period in which

the overstatement stood uncorrected, Local No. 8 IBEW Retirement

Plan & Trust ("Local No. 8") filed this securities fraud class

action complaint against Vertex and six past and current Vertex

employees.         The district court dismissed the complaint, finding

that it failed to create a strong inference that the defendants

had acted with scienter, the requisite mental state.                 See Local

No. 8 IBEW Ret. Plan v. Vertex Pharm., Inc., 140 F. Supp. 3d 120,

137 (D. Mass. 2015).           We agree and so affirm.

                                  I.     Background1

               As one of the world's largest biotechnology companies,

Vertex researches, develops, and sells treatments for a variety of




        1
       Because Local No. 8 appeals from a judgment granting the
defendants' motion to dismiss, we take the facts alleged in the
complaint as true and draw all reasonable inferences from those


                                         - 2 -
ailments.    In 1998, Vertex began working on drugs to combat cystic

fibrosis, a fatal and as yet incurable lung disease.                  In early

2012 it gained Food and Drug Administration ("FDA") approval to

market a drug, Kalydeco, to treat patients with a rare form of the

disease.    This approval, along with a contemporaneous drop in the

value of Vertex's stock due to Vertex's diminishing returns from

another product line, prompted Vertex to focus its energies on

developing a more broadly marketable cystic fibrosis treatment.

            In pursuit of this aim, Vertex explored a "combination

therapy," in which a cystic fibrosis patient first undergoes a

course of treatment with an experimental drug called VX-809 and

only then begins taking Kalydeco.           Hoping that this combination

would be effective against the most common form of cystic fibrosis,

Vertex began a three-phase clinical investigation required for FDA

approval.    See N.J. Carpenters Pension & Annuity Funds v. Biogen

IDEC Inc., 537 F.3d 35, 39 (1st Cir. 2008) (describing the FDA

approval process); 21 C.F.R. § 312.21 (describing the three phases

of clinical investigation). On May 7, 2012, while the second phase

of   this   process   was    ongoing,   Vertex   issued   a   press    release

announcing interim results drawn from roughly half of the 108

enrolled patients.2         The press release focused in particular on


facts in favor of Local No. 8. See In re Bos. Sci. Corp. Sec.
Litig., 686 F.3d 21, 27 (1st Cir. 2012).
      2Phase 2 trials are typically closely controlled, small-
scale studies designed to evaluate an experimental treatment's


                                    - 3 -
one of the principal markers used to evaluate the effectiveness of

a cystic fibrosis treatment:        lung function, as measured by the

amount of air a patient is capable of exhaling in one second.

According to the press release,

          [o]f those who received [the combination
          therapy], approximately 46 percent (17/37)
          experienced an absolute improvement from
          baseline to Day 56 [of the trial period] in
          lung function of 5 percentage points or more,
          and   approximately    30   percent    (11/37)
          experienced an absolute improvement from
          baseline to Day 56 of 10 percentage points or
          more.    None of the patients treated with
          placebo (0/11) achieved a 5-percentage point
          or more improvement from baseline to Day 56 in
          lung function.

The   press   release   described    these   results   as   "exceed[ing]

[Vertex's] expectations," although it cautioned that "complete

data" were not yet available and that "the final outcomes of this

clinical trial or future clinical trials . . . may be less

favorable than the interim analysis reported today, or may not be

favorable at all."3


efficacy, as well as its short-term side effects and potential
risks. See 21 C.F.R. § 312.21(b).
      3Although the text of the press release was not incorporated
into Local No. 8's complaint and was instead submitted by the
defendants in support of their motion to dismiss, we may--as the
district court did--nevertheless consider it at this stage because
it is referenced in the complaint, it is central to Local No. 8's
claim, and no party disputes its authenticity. See Schaefer v.
Indymac Mortg. Servs., 731 F.3d 98, 100 n.1 (1st Cir. 2013). We
also consider the subsequent press releases issued by Vertex on
May 29, 2012 and June 28, 2012, both of which were submitted to
the court below without objection.


                                - 4 -
                 The same day, Vertex held a conference call for media

and investors.         On the call, Vertex's Executive Vice President and

Chief Scientific Officer, Peter Mueller ("Mueller"), described the

interim results as "really, really fantastic" and went on to say,

"I have never seen anything like this."                Vertex's Chief Executive

Officer          ("CEO"),    Jeffrey     Leiden    ("Leiden"),        also    expressed

confidence in the results, saying that they were "driving us

to . . . plan for potential market entries sooner than we had

previously planned" and that, "[p]ending final data this summer

and discussions with regulators, we look forward to accelerating

the development of our [cystic fibrosis] combination regimen."

Nancy       Wysenski        ("Wysenski"),    at     that     time     Vertex's      Chief

Commercial Officer and Executive Vice President, further noted

that       the    number    of    patients   who   stood     to    benefit    from   the

combination treatment under review exceeded 70,000--a market that

could translate into billions of dollars in potential sales.4

                 Vertex's        stock   price     swiftly        responded    to    the

announcement of the promising interim results.                       On May 7, 2012,

the day of the announcement, Vertex stock closed at $58.12 per

share--up from the prior close of $37.41, with a trading volume



       4
       Vertex's Chief Financial Officer confirmed in a call the
following day that "the data [were] beyond our expectations" and
that Vertex sought "to drive . . . quickly into" the next phase of
the clinical investigation in order to "get to . . . patients as
fast as possible with this combination therapy."


                                          - 5 -
forty times higher than average.         By May 25, 2012, the closing

price had risen to $64.85 per share.            Meanwhile, five Vertex

employees    named   as   defendants     in   this   suit--Joshua   Boger

("Boger"), then Vertex's Director; Paul Silva ("Silva"), who had

formerly    served   as   Vertex's     Vice   President   and   Corporate

Controller; Elaine Ullian ("Ullian"), Vertex's co-lead independent

director; Mueller; and Wysenski--sold a total of 539,313 shares of

Vertex stock, collecting almost $32 million in all.

            On May 29, 2012, Vertex announced in a press release

that the interim results that had so energized its market prospects

had overstated the improvement in lung function exhibited among

the Phase 2 patients receiving the combination treatment.            The

error, as Vertex acknowledged that day in a conference call,

stemmed from a "misinterpretation" as to whether the results Vertex

had received from the third-party statistical analysis vendor

reflected the absolute improvement in the patients' lung function

or, rather, the improvement relative to the patients' baseline

levels of lung function.5    When evaluated properly, Vertex's press

release explained, the data showed that 35 percent of the patients



     5 According to the complaint, a relative improvement means "a
percentage change from baseline," whereas an absolute improvement
is "the numerical distance between the baseline measurement and
the improved measurement." For our purposes, it appears that we
need only understand the distinction to mean that an absolute
improvement is more favorable than a relative improvement of the
same percentage.


                                 - 6 -
taking the combination treatment (rather than 46 percent, as had

initially been reported experienced an absolute improvement of 5

percent or more, and that 19 percent (rather than 30 percent, as

had initially been reported) experienced an absolute improvement

of 10 percent or more.            Immediately following the announcement of

the    corrected        results,       the    closing       price    of      Vertex     stock

experienced its greatest decline in three years, dropping to $57.80

per share, down from $64.85 per share on May 25, yet still well up

from the May 4 close of $37.41.

               Just short of two years later, Local No. 8 filed a class-

action    complaint       against       Vertex--as          well    as    Boger,      Leiden,

Mueller, Silva, Ullian, and Wysenski--on behalf of all those who,

like     Local    No.     8,     had    acquired       Vertex       stock     between     the

announcement of the overstated interim results on May 7, 2012, and

the announcement of the corrected results on May 29, 2012.                                The

complaint      charged     all    defendants         with    securities       fraud     under

section 10(b) of the Securities Exchange Act of 1934 ("Exchange

Act"),    15     U.S.C.    §   78j(b),       and     the    Securities       and   Exchange

Commission's Rule 10b-5, 17 C.F.R. § 240.10b-5.                           It also charged

the six individual defendants with joint and several liability

under section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a), for

the alleged securities fraud, on the theory that these defendants

"controlled        Vertex,         and/or        controlled          other      Individual

Defendants";       and    charged       Boger,       Mueller,      Silva,     Ullian,     and


                                             - 7 -
Wysenski with insider trading under section 20A of the Exchange

Act, id. § 78t-1(a).   The gravamen of the alleged fraud, according

to the complaint, is that, "[w]hen faced with . . . study results

that seemed too good to be true, Defendants, rather than checking

the results, turned a blind eye, accepting and promoting unlikely

data that offered them a windfall on the sale of their stock."

          The defendants moved to dismiss for failure to state a

claim, see Fed. R. Civ. P. 12(b)(6), arguing that the facts alleged

in the complaint fail to generate a strong inference that the

defendants acted with the mental state required to render them

liable under section 10(b) and Rule 10b-5.      The district court

agreed.   It found as well that Local No. 8's section 20(a) and

section 20A claims could not survive in the absence of a proper

section 10(b) and Rule 10b-5 claim, and dismissed the complaint.

See Local No. 8, 140 F. Supp. 3d at 137.        This timely appeal

ensued.

                           II.   Analysis

          We review de novo the district court's grant of the

defendants' motion to dismiss for failure to state a claim.

Aldridge v. A.T. Cross Corp., 284 F.3d 72, 78 (1st Cir. 2002).

A.   Section 10(b) and Rule 10b-5

          To successfully state a securities fraud claim under

section 10(b) and Rule 10b-5, a plaintiff must adequately allege,

among other things, scienter.    "Scienter . . . is 'a mental state


                                 - 8 -
embracing intent to deceive, manipulate, or defraud.'"     Id. at 82

(quoting Ernst & Ernst v. Hochfelder, 425 U.S. 185, 193 n.12

(1976)).   A plaintiff can establish scienter "by showing that

defendants either 'consciously intended to defraud, or . . . acted

with a high degree of recklessness.'"     Miss. Pub. Emps.' Ret. Sys.

v. Bos. Sci. Corp. ("Boston I"), 523 F.3d 75, 85 (1st Cir. 2008)

(quoting Aldridge, 284 F.3d at 82).     "Recklessness in this context

is 'a highly unreasonable omission, involving not merely simple,

or even inexcusable negligence, but an extreme departure from the

standards of ordinary care.'"    In re Smith & Wesson Holding Corp.

Sec. Litig., 669 F.3d 68, 77 (1st Cir. 2012) (quoting Miss. Pub.

Emps.' Ret. Sys. v. Bos. Sci. Corp. ("Boston II"), 649 F.3d 5, 20

(1st Cir. 2011)).      The omission must "present[] a danger of

misleading buyers or sellers that is either known to the defendant

or is so obvious the actor must have been aware of it."          Id.

(quoting Boston II, 649 F.3d at 20).       This form of recklessness

is "closer to a lesser form of intent" than it is to ordinary

negligence.    Greebel v. FTP Software, Inc., 194 F.3d 185, 199 (1st

Cir. 1999).6


     6 Local No. 8 attempts to dilute this stringent standard by
citing to a Ninth Circuit case, In re Oracle Corp. Sec. Litig.,
627 F.3d 376 (9th Cir. 2010), which stated that recklessness arises
where the defendant "had reasonable grounds to believe material
facts existed that were misstated or omitted, but nonetheless
failed to obtain and disclose such facts although he could have
done so without extraordinary effort," id. at 390 (quoting Howard
v. Everex Sys., Inc., 228 F.3d 1057, 1064 (9th Cir. 2000)). While


                                - 9 -
               To   determine    whether    the   complaint      here    adequately

alleges that the defendants acted with this culpable mental state,

we    eschew    the   ordinary     standards      of   Federal    Rule       of    Civil

Procedure 8(a)(2), which require only that the plaintiff "plead[]

factual content that allows the court to draw the reasonable

inference that the defendant[s] [are] liable for the misconduct

alleged," Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).                       Instead,

Congress has directed us to evaluate section 10(b) and Rule 10b-5

claims of this type under the heightened pleading standards of the

Private Securities Litigation Reform Act of 1995 ("PSLRA"), Pub.

L. No. 104-67, 109 Stat. 737.          See Aldridge, 284 F.3d at 78.                  As

is relevant here, the PSLRA provides that a complaint must "state

with particularity facts giving rise to a strong inference that

the     defendant[s]       acted     with      [scienter]."             15        U.S.C.

§    78u-4(b)(2)(A).       Under    this    standard,     "[a]    complaint        will

survive . . . only if a reasonable person would deem the inference

of scienter cogent and at least as compelling as any opposing



the Ninth Circuit has indeed recently applied this formulation of
recklessness in assessing the adequacy of a complaint under the
PSLRA, Reese v. Malone, 747 F.3d 557, 569 (9th Cir. 2014), even
more recently it has rejected this same formulation as insufficient
for assessing such a complaint, applying instead the formulation
used in this circuit. In re NVIDIA Corp. Sec. Litig., 768 F.3d
1046, 1053 & n.7 (9th Cir. 2014), cert. denied sub nom. Cohen v.
Nvidia Corp., 135 S. Ct. 2349 (2015). In any event, however one
might describe the law in the Ninth Circuit, we see no reason not
to continue to apply a standard that makes clear that allegations
of merely unreasonable conduct do not sufficiently plead scienter.


                                     - 10 -
inference one could draw from the facts alleged."            Tellabs, Inc.

v. Makor Issues & Rights, Ltd., 551 U.S. 308, 324 (2007).

          Local    No.   8   argues   on   appeal   that     the   complaint

adequately alleges facts making it as likely as not that the

defendants recklessly turned a blind eye to an obvious danger that

the announced interpretation of the initial results was wrong.7

To support this argument, Local No. 8 points to the cumulative

probative force of seven facts alleged in the complaint.             We are

mindful that "[e]ach individual fact about scienter may provide

only a brushstroke," but it is our obligation to consider "the

resulting portrait."     In re Cabletron Sys., Inc., 311 F.3d 11, 40

(1st Cir. 2002).     Accordingly, we examine each alleged fact in

turn, and then conclude by assessing them cumulatively.

          First,    Vertex     itself      described   the     results    as

unexpected, or as "exceed[ing] . . . expectations."            The results

were unexpected because, the complaint alleges, it was known

"within Vertex" that VX-809 caused Kalydeco to "work less well."

The fact remains, though, that Vertex made the investment necessary

to design and perform a study testing the two drugs in combination.

So, its puffing professions of surprise notwithstanding, Vertex


     7 Local No. 8 contends that the district           court improperly
conflated the recklessness standard with an            actual knowledge
standard. We do not find the district court to         have done so, but
because we review the dismissal of Local No. 8's       complaint de novo
under the proper standard, the outcome of this         appeal in no way
depends on our so finding.


                                 - 11 -
must have thought that positive results were possible, even if not

probable. We suspect, too, that many studies of new pharmaceutical

products result in surprises, both good and bad.

            This moves us to Local No. 8's second and related point,

which    arises    from    the   complaint's      allegations   concerning    the

science of cystic fibrosis research.                Local No. 8 alleges that

cystic fibrosis research focuses on both "lung function and sweat

chloride."    Because cystic fibrosis progressively and eventually

fatally obstructs the lungs, "pulmonary function is an important

marker of cystic fibrosis lung disease severity."               As a measure of

pulmonary    function,      scientists     test    the   patient   for    "Forced

Expired Volume" ("FEV").           Local No. 8 alleges that scientists

studying cystic fibrosis also measure "sweat chloride levels"

because cystic fibrosis impairs the tissues of the sweat glands,

thereby elevating the concentration of chloride in the patient's

sweat.

            The interim results reported to and by Vertex showed

increased FEV measurements, but no material drop in sweat chloride

levels.    Local No. 8 argues that some people have described sweat

chloride levels to be the "gold standard" in cystic fibrosis

research,    and    that    "individuals    at     the   Company   were   'highly

skeptical' of the study results because of the lack of sweat

chloride improvements."          Therefore, reasons Local No. 8, it was

obvious that there was something wrong with the results.


                                     - 12 -
            Missing from the allegations is any contention that any

defendant viewed the sweat chloride levels as incompatible with

the FEV measurements, or that any of the unnamed individuals

conveyed any such skepticism to any defendant.        Greebel, 194 F.3d

at 199; cf. Auto. Indus. Pension Trust Fund v. Textron Inc., 682

F.3d 34, 39 (1st Cir. 2012) (inference that defendants suspected

a   statement   was     misleading   is   weaker   where   "warnings   by

subordinates or expressions of concern by executives are notably

absent").    The complaint does not even allege that scientists in

general, much less those at Vertex, regarded the reported results

as implausible.       And given that the final results reflected the

same phenomenon (improved FEV and steady sweat chloride levels),

there is no reason given here to presume that scientists in general

must view the possibility of such results as obviously wrong.

Notably, too, Vertex reported the sweat chloride levels in the

same press release in which it reported the positive FEV results.

So it would seem most likely that Vertex itself did not view the

former as belying the latter, and neither apparently did the

market.8


     8 Contrary to Local No. 8's assertion, Boston I is not
"particularly on point." In Boston I, we reversed the dismissal
of a section 10(b) claim, 523 F.3d at 94, finding that the
defendants' own statements in connection with a manufacturing
change to a medical device could be read as an admission that the
change had been made in response to a design defect that the
defendants had not previously disclosed, see id. at 88. No such
potentially facially incriminating statements are at issue here.


                                 - 13 -
          Third, Local No. 8 alleges that the study was very

important to Vertex, and that it would therefore "be 'absurd' to

suggest that Defendants were not aware of the suspect nature of

the results."   It is true that the importance of a particular item

to a defendant can support an inference that the defendant is

"paying close attention" to that item.   Institutional Inv'rs Grp.

v. Avaya, Inc., 564 F.3d 242, 271 (3d Cir. 2009).          Such an

inference, however, is only helpful in establishing scienter if

that close attention would have revealed an incongruity so glaring

as to make the need for further inquiry obvious.   See id. at 270–

71 (noting that a "steep decline" in operating margins creates

inference that Chief Financial Officer, who "was paying close

attention to these numbers," would investigate the cause).      We

have already discussed why the complaint fails to establish that

the announced results, on their face, contained such an obvious

incongruity.

          Similarly, some cases have recognized that certain key

facts known to lower-level company managers concerning a company's

flagship product, such as whether a $100 million contract has been

signed to sell the product, or that sales are falling fast rather

than rising, are very likely known to senior management who made

repeated public announcements concerning sales of the product.

See, e.g., Makor Issues & Rights, Ltd. v. Tellabs Inc., 513 F.3d

702, 706-10 (7th Cir. 2008).     But the complaint here does not


                               - 14 -
allege     that      anybody        at    Vertex      responsible   for     receiving,

reviewing, and reporting the results had actually spotted the error

in the interpretation of the results before the discovery that led

to the second announcement.

               Fourth, Local No. 8 points to its allegation that the

specific    error      in     the    publicly      reported    results--namely,      the

substitution of relative improvement for absolute improvement in

lung function--was so "fundamental" that it should have been

apparent to the Vertex pulmonologist responsible for receiving the

raw data from the third-party vendor "regardless of how [the data]

w[ere] presented by the vendor."                      The pulmonologist is not a

defendant, however, and there is no allegation that any party

responsible for the decision to announce the interim results

received the raw data.               The fact that a Vertex pulmonologist was

the one who received the raw data actually cuts sharply against

Local    No.    8    because        there   is   no    allegation   that    even     this

pulmonologist         noticed        or     suspected    that    Vertex's      reported

interpretation of the results was incorrect, or told anyone of any

skepticism.         The complaint does assert in conclusory fashion that

the pulmonologist "should have known" of the error.                            Yet, the

complaint      tells     us    nothing       about     the    precise   form    of    the

information conveyed by the vendor, or the vendor's reliability.

Negligence by the pulmonologist, too, hardly gets Local No. 8

anywhere.       Rather, it adds a concrete reason why the erroneous


                                            - 15 -
interpretation of the study results would not have been obvious to

the executives to whom the pulmonologist reported the results.

           Even making the reasonable inference, as Local No. 8

urges, that the defendants had access to the raw data--review of

which would allegedly have rendered the error obvious through

"simple math"--we have already determined that the complaint's

allegations are insufficient to establish that the erroneously

interpreted end results (which are all the individual defendants

are alleged to have received) were themselves so obviously suspect

that we can draw a strong inference that the defendants were

reckless   in   failing   to   consult   the   raw   data   themselves   for

verification.9

           Fifth, in its appellate brief, Local No. 8 also observes

that it is "rare[]" to publish interim results and implies that

Vertex's decision to do so here is probative of scienter. However,

the complaint nowhere alleges that the publication of interim

results was anomalous, and so we do not consider this argument in

assessing whether the complaint has stated a claim. Nor does Local

No. 8 point to any legal requirement, or any undertaking by Vertex,



     9 At oral argument, counsel for Local No. 8 noted that, prior
to discovery, few plaintiffs will be in a position to make specific
allegations about the form of internal documents. "But while a
trawl through archives may sometimes catch a few fish, Congress,"
for reasons of its own, "deliberately raised the entry bar to
discovery . . . through the PSLRA's heightened pleading standards."
Textron, 682 F.3d at 40.


                                  - 16 -
that obligated the company to double-check the interim results

before announcing them.

          Sixth, we have considered Local No. 8's allegations that

the defendants had a financial motive to "turn[] a blind eye" to

the erroneous interpretation of the interim results because of the

stock price spike precipitated by the error.       Cf. Aldridge, 284

F.3d at 83 ("When financial incentives to exaggerate [material

information] go far beyond the usual . . . , they may be considered

among other facts to show scienter." (emphasis supplied)).         Here,

several facts strongly suggest that at least Vertex's CEO, Leiden,

had no motive to ignore an error that was obvious and that would

therefore soon become known.       Leiden, who touted the erroneous

interim results as driving Vertex "to accelerat[e] the development

of [its] [cystic fibrosis] combination regimen," is not alleged to

have sold any stock during the class period.    Local No. 8 contends

that this was "a major study that . . . was central to [Vertex's]

prospects."   Announcing good results on such a study would have

been clearly better for Vertex than announcing great results only

to reduce them to good results by shortly thereafter confessing

error,   thereby   harming   the   company's   credibility   and     its

reputation for competence.     Combined with the foregoing points,

this fact makes it quite unlikely (and certainly less than 50-50)

that any error was so obvious that Leiden must have known that the




                               - 17 -
results   were   mistaken   (and   would    therefore   soon   have   to   be

withdrawn or corrected).

           Local No. 8 therefore places its focus on the fact that

the other five defendants sold almost $32 million worth of stock

following release of the overstated interim results.           According to

the complaint, these sales were "unusual when compared to [the

individual defendants'] trading history before and after" the

three-week class period.      Local No. 8 argues that this unusual

activity, together with the inferences that can be drawn from the

defendants' failure to double-check the interim results, makes

"the inference that Defendants turned a blind eye to the suspect

test results to line their own pockets . . . at least as strong"

as an inference of negligence.

           It is well settled that "[i]nsider trading in suspicious

amounts or at suspicious times may be probative of scienter."

Boston I, 523 F.3d at 92 (citing Greebel, 194 F.3d at 197;

Greenstone v. Cambex Corp., 975 F.2d 22, 26 (1st Cir. 1992)).              At

the outset, however, it bears noting that, in addition to Leiden,

defendant Boger did not engage in any inconsistent trading behavior

during the class period.     Boger, who was Vertex's Director at the

time, sold consistently small amounts of stock on a more or less

weekly basis before, during, and after the class period.

           So, to regard the stock sales as either motive for the

fraud or evidence of the defendants' knowledge that the interim


                                   - 18 -
study results had been misinterpreted, we must hypothesize either

that the error was obvious only to those defendants who made

unprecedented sales, or that it was obvious to all, yet the

Director and CEO nevertheless went along with announcing obviously

flawed results.    The complaint, though, offers no fact suggesting

that the sellers knew more than the nonsellers.        To the contrary,

the largest seller, Wysenski, was not a scientist.                And our

discussion of Leiden's salient interests and motive renders a

stretch any inference that he would have gone along with announcing

obviously erroneous results.

          The     complaint's   chronology   also    offers   a    simple

alternative explanation of the stock sales.         After a long period

of steady or dropping stock prices, the stock price suddenly jumped

a large amount.      Such an increase--no matter what its cause--

creates a substantial incentive for holders to sell unless they

believe the price will continue to rise and are willing to wait.

Sales in the historical context described in the complaint carry

little force in implying knowledge that the stock will drop.10        All

in all, the presence of this perfectly understandable, innocent




     10By contrast, consider a case of more or less steady stock
price, followed by a nonpublic adverse event, inside sales, and
then public disclosure of the adverse event. See, e.g., SEC v.
Rocklage, 470 F.3d 1, 3–4 (1st Cir. 2006).


                                - 19 -
reason to sell, combined with the poor fit between the facts and

Local No. 8's theory, leaves us short of the scienter mark.11

               Seventh,   there    is,    finally,   the   fact   that   Vertex

announced the retirement of Wysenski, aged fifty-four at the time,

"suddenly and without any forewarning" on June 8, 2012--just one

day after Iowa Senator Charles Grassley had sent a letter to

Securities and Exchange Commission Chairwoman Mary Shapiro asking

her to probe whether "Vertex . . . executives . . . took advantage

of the spike in the stock knowing the news of the clinical data

being overstated would be made public eventually, which in turn

would        negatively   affect    the    stock     value."      From   these

circumstances, Local No. 8 asks us to infer (1) that the defendants

were aware of Senator Grassley's letter, and (2) that the letter

prompted Wysenski's retirement (3) because it correctly exposed

that Wysenski, at a minimum, had deliberately turned a blind eye

to the risk that the announced interim results were erroneous.




        11
       Local No. 8 cites a Ninth Circuit case, No. 84 Employer-
Teamster Joint Council Pension Trust Fund v. America West Holding
Corp., 320 F.3d 920 (9th Cir. 2003), which it describes as
"analogous." However, a major factor in the America West court's
determination that the stock sales at issue were "unusual and
suspicious," id. at 940, was the fact that "[m]ost of the [alleged
insiders] sold 100% of their shares, with the lowest percentage
being 88%," id. at 939. Here, by contrast, the two most senior
defendants made no sales out of the ordinary course, and the
complaint contains no allegation as to what proportion of his or
her total stock any other defendant sold during the class period.


                                     - 20 -
           These allegations both point a finger at Wysenski and

tend to exculpate the others who did not retire or leave the

company. The question is whether they add enough to permit a claim

against   Wysenski;   i.e.,   whether   they   make   "the   inference   of

scienter . . . at least as compelling as any opposing inference

one could draw from the facts alleged."        Tellabs, 551 U.S. at 324.

It is reasonable to infer that Vertex knew of Senator Grassley's

letter,12 and that Wysenski's departure had something to do with

her stock sales.      But Local No. 8 must take us a step further.

For Local No. 8 to prevail, we would need to infer that Wysenski

left or was pushed out for a particular reason; i.e., because she

had unlawfully misled the market. If that were the reason, though,

it would have applied to all defendants because the complaint makes

no suggestion that Wysenski (a nonscientist handling marketing)

knew anything more about the test results than did the others (who

neither left nor were forced out in this timeframe).




     12When asked about this point at oral argument, counsel for
Local No. 8 stated, wrongly, that the complaint alleged that
Senator Grassley's letter was publicly available, rather than
asking us to take judicial notice of contemporaneous news reports
establishing that the letter was indeed public. See, e.g., Beth
Healy, US Senator Charles Grassley Raises Vertex Stock Profits
Issue with SEC Chief, Boston Globe, June 7, 2012, available at
https://www.bostonglobe.com/business/2012/06/07/senator-charles-
grassley-raises-vertex-stock-profits-issue-with-sec-
chief/cogtZEGDw2GhiDGt5DNbIK/story.html. Because we do not find
this point to be dispositive, we do not decide whether we would
otherwise elect to take such notice sua sponte.


                                 - 21 -
            Alternative explanations abound.           Wysenski's very large

sales and the spotlight focused on those sales could have given

rise to her retirement without any hint of fraud.              Large insider

sales by a senior manager, regardless of the reason for such sales,

can   present   a    major    embarrassment    for    a   company.     Perhaps

negligence by Wysenski in preparing the erroneous press release

prompted a forced retirement.          Picking among these explanations,

without the benefit of factual allegations suggesting Wysenski

knew something the other defendants did not know, depends on a

degree of guesswork inconsistent with the PSLRA pleading standard.

            Cumulatively, the brushstrokes here do not paint the

required    strong     inference      of   scienter.        Vertex's    public

description of a scientific study contained an error that made

unexpectedly good results look even better than they were; there

is no claim that the pulmonologist who received and reviewed the

raw data behind the results noticed or reported the error to

company    executives;       the   company's   CEO,   a   scientist,   had   no

plausible reason to announce results infected with an error that

would most likely soon mar otherwise good news and harm Vertex by

leading to an embarrassing correction; and there is no claim that

the other defendants possessed any additional information.               Given

the foregoing, the stock sales by some of the individual defendants

and the timing of Wysenski's retirement (which might otherwise

look very different) cover too little canvas to evoke inferences


                                     - 22 -
of scienter strong enough to equal the alternative inference that

Vertex was negligent in viewing very good results as being even

better than they in fact were.

          Accordingly, the allegations underlying Local No. 8's

claim that the defendants acted with scienter fall short of what

Congress demands in the securities fraud context.     We therefore

affirm dismissal of the section 10(b) and Rule 10b-5 claim.

B.   Section 20(a) and 20A

          Local No. 8 concedes that its remaining claims are

derivative of its section 10(b) and Rule 10b-5 claim.   Because we

conclude that the district court properly dismissed the latter, it

follows that the district court properly dismissed the former.   We

therefore affirm the dismissal of Local No. 8's remaining claims.

                         III.    Conclusion

          Under the PSLRA, this action can only move forward if we

find that the allegations make it at least as likely as not either

that the defendants knew the results as reported were wrong, or

that it was obvious to the defendants that they would discover the

error if they looked.   Because we, like the district court, cannot

so find, we affirm the dismissal of the complaint.




                                - 23 -